ORDER
The Advisory Committee on Judicial Conduct having filed with the Court a presentment recommending that WILLIAM J. KOHLHEPP, a/k/a WILLIAM J. KOHLHEPP, JR., a former Judge of the Hillsborough Municipal Court, be censured for violating Canons 1 (A Judge Should Uphold the Integrity and Independence of the Judiciary), 2A and 2B (A Judge Should Avoid Impropriety and the Appearance of Impropriety in All Activities) of the Code of Judicial Conduct, and Rule 2:15-8(a)(6) (engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute);
And respondent having waived his right to a hearing before the Supreme Court and having consented to the imposition of the sanction recommended by the Advisory Committee on Judicial Conduct;
And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and WILLIAM J. KOHLHEPP, a/k/a WILLIAM J. KOHLHEPP, JR., is hereby censured.